i          i       i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-07-00456-CR

                                           Mukul AHMED,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2005-CRM-640-D3
                         Honorable Elma T. Salinas Ender, Judge Presiding

Opinion by:      Phylis J. Speedlin, Justice

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 6, 2009

AFFIRMED

           On October 1, 2008, we issued an opinion overruling Mukul Ahmed’s challenges to the

sufficiency of the evidence to support his conviction for attempted murder, but sustaining his issue

on restitution because the trial court’s assessment of $198,200.92 in restitution payable to Laredo

Medical Center was not supported by a factual basis; accordingly, we set aside the amount of

restitution, abated the appeal, and remanded the cause to the trial court for a hearing to determine

a just amount of restitution, if any, to be imposed as a condition of Ahmed’s community supervision.
                                                                                         04-07-00456-CR

See Ahmed v. State, No. 04-07-00456-CR, 2008 WL 4425867 (Tex. App.—San Antonio Oct. 1,

2008, no pet.).

        On February 3, 2009, Ahmed’s appeal was reinstated after a supplemental record was filed

containing a transcript of the restitution hearing, the trial court’s findings of fact and conclusions of

law, an amended judgment signed January 29, 2009 imposing $50,000 in restitution payable to the

Texas Crime Victim’s Compensation Program, and modified conditions of community supervision

reflecting restitution in the amount of $50,000. Pursuant to our abatement order issued October 1,

2008, after the appeal was reinstated Ahmed had the option of filing a supplemental appellant’s brief

if he desired to appeal the new restitution order. Ahmed’s counsel initially filed a letter stating that

Ahmed would stand on his original appellant’s brief. However, because Ahmed’s appellant’s brief

challenged the sufficiency of the evidence to support the restitution order in the amount of

$198,200.92 payable to Laredo Medical Center, which was set aside in our prior opinion, we issued

an order requesting clarification as to whether Ahmed was appealing the $50,000 restitution order.

On April 20, 2009, Ahmed’s counsel filed a letter with the court stating that Ahmed is not appealing

the imposition of $50,000 in restitution payable to the Texas Crime Victim’s Compensation

Program.

        Accordingly, in light of Ahmed’s decision not to appeal the current restitution order, and

having overruled all of Ahmed’s other appellate issues in our prior opinion, we affirm the judgment

of the trial court.

                                                         Phylis J. Speedlin, Justice

Do Not Publish




                                                   -2-